DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17-20 are objected to because of the following informalities, and appropriate correction is required.

Regarding claim 17, in line 6, it is suggested to delete the phrase “, wherein the inner side”.

Regarding claim 18, in line 6, it is suggested to delete the phrase “; and” and end the claim with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 15, the claim(s) contains subject matter “the first section of the front portion is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 19, the claim(s) contains subject matter “wherein the first handle member and the fourth handle member are disposed at a same vertical position relative to the first and second foot members” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, the claim recites the limitation "the first section" and “the second section” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the examination purposes, "the first section" is construed as “a first section” and “the second section” is construed as “a second section”.

Regarding claim 18 and claim 19, claim 18 recites the first handle member is located at the rear portion, and the fourth handle member is located at the front portion, but it is not clear how the first and the fourth handle member are located in the same vertical with the first and the second foot members as claimed in claim 19. For the examination purposes, it is construed as the first and the second handle members are located in the same vertical with the first and the second foot members or the third and the fourth handle members are located in the same vertical with the first and the second foot members. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20080238107 to Yamamoto et al. (“Yamamoto”).

Regarding claim 17, Yamamoto discloses, a casing, comprising:
a unitary wrapper portion (see annotated Fig. 1, wherein the wrapper is a combination of a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18 as seen in Fig. 1) configured to enclose one or more welding components (see ‘outer shell of the soundproof type engine generator’ 10 in Fig. 1, wherein the generator is configured to supply power for welding, therefore, the generator is a welding component); 
a first side member (11 )having:
an inner side that defines a first recess (see Fig. 1) that receives a first perimeter edge of the unitary wrapper portion (see Fig. 1);
an outer side opposite the inner side wherein the inner side (see Fig. 1); and
a first plate member (13) that is recessed below a first plane defined by the first side (see Fig. 1, wherein the panel 13 is inserted from the inner side of cover 11), and includes a first recessed portion (13a) residing in a different plane than both the first plane and a remainder of the first plate member (see Fig. 1);
a second side member (12) having:
an inner side that defines a second recess (see Fig. 1) that receives a second perimeter edge of the unitary wrapper portion (see Fig. 1);
an outer side opposite the inner side of the second side member (see Fig. 2); and
a second plate member (17) that is recessed below a second plane defined by the second side member (see Fig. 1, wherein the panel 17 is inserted from the inner side of cover 12), and includes a second recessed portion (see outlet/round hole 17a) residing in a different plane than both the second plane and a remainder of the second plate member (see Fig. 2); and
a plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1), each of the plurality of handle members coupled between the first side member and the second side member (see Fig. 1).

Regarding claim 18, Yamamoto discloses, wherein the plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1) extend away from the casing to provide a protective barrier (see Fig. 1), and wherein:
a first handle member and a second handle member (19a, and 81a) of the plurality of handle members extend across a rear portion (16) of the unitary wrapper portion (see Fig. 1);
a third handle member and a fourth handle member (19b, and 81b) of the plurality of handle members extend across a front portion (15) of the unitary wrapper portion (see Fig. 1); and

Regarding claim 19, Yamamoto discloses, first (see ‘front end’ 18a4 in Fig. 8 and disclosed in para 0043 “The right end 18a4 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 15e of the right side cover 15 from outside”) and second foot members (see ‘rear end’ 18a3 in Fig. 8 and disclosed in para 0043 “The left end 18a3 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 16a of the left side cover 16 from outside as shown in FIG. 10”) coupled to the wrapper portion, wherein the first handle member and the fourth handle member are disposed at a same vertical position relative to the first and second foot members (see Fig. 1).

    PNG
    media_image1.png
    588
    878
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert).

Regarding claim 1, Yamamoto discloses, a portable welding system casing (see ‘outer shell of the soundproof type engine generator’ 10 in Fig. 1), comprising:
a wrapper (see annotated Fig. 1, wherein the wrapper is a combination of a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18 as seen in Fig. 1) including a front portion (15), a rear portion (16), a top portion (14) and a bottom portion (18) that collectively define a first perimeter edge (see annotated Fig. 1) and a second perimeter edge (see annotated Fig. 1) opposite the first perimeter edge (see Fig. 1, wherein the first perimeter edge is cover by front cover 11, and the second perimeter edge is covered by the rear cover 12 as seen in Fig. 1 and disclosed in para 0030 “Between the respectively placed front cover 11 and rear cover 12 are placed a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18”);
a first side member (see ‘front cover’ 11) with a first plurality of fastening lug portions (see ‘a pair of lugs’ 11b, 11c in Fig. 1 and see annotated Fig. 1) and an inner surface (see annotated Fig. 1) with a first recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the first perimeter edge of the wrapper (see Fig. 1);
a second side member (see ‘rear cover’ 12) with a second plurality of fastening lug portions (see ‘a pair of lugs’ 12 b, 12c in Fig. 1) and an inner surface (see annotated Fig. 1) with a second recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the second perimeter (see Fig. 1);
a plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1), each of the plurality of handle members (19a, 19b) coupled between a first fastening lug portion (11b) of the first plurality of fastening lug portions (11b, 11c) and a second fastening lug portion (12b) of the second plurality of fastening lug portions (12b, 12c); and 
a first foot member (see ‘front end’ 18a4 in Fig. 8 and disclosed in para 0043 “The right end 18a4 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 15e of the right side cover 15 from outside”) coupled to the front portion (11) and the bottom portion (18); and 
a second foot member (see ‘rear end’ 18a3 in Fig. 8 and disclosed in para 0043 “The left end 18a3 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 16a of the left side cover 16 from outside as shown in FIG. 10”) coupled to the rear portion (12) and the bottom portion (18).
However, Yamamoto does not explicitly disclose, an additional handle member that is connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members.
Nonetheless, Liebert teaches, an additional handle member (see lift handles 36) that is connected to the top portion of the portable welding system casing (see Fig. 9) and that extends perpendicular to each of the plurality of handle members (see bars 42, 26, 62, and 66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein an additional handle member that is connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle 

Regarding claim 2, Yamamoto disclose, wherein the plurality of handle members comprise:
a first handle member (see ‘iron pipe’ 81b in Fig. 1) that extends across the front portion (15) of the wrapper (see Fig. 1); 
a second handle member (19b) that extends across a first end (see annotated Fig. 1) of the top portion (14) of the wrapper (see Fig. 1);
a third handle member (19a)  that extends across a second end (see annotated Fig. 1) of the top portion (15) of the wrapper (see Fig. 1), the first end being opposite the second end (see Fig. 1); and
a fourth handle member (81a)  that extends across the rear portion (16) of the wrapper (see Fig. 1) so that outer surfaces of the plurality of handle members form a protective perimeter around the wrapper (intended use, but see Fig. 1).

Regarding claim 3, Yamamoto discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 2.
	Yamamoto further discloses, a user interface (see the front panel 13 is formed with a recess 13a in which can be provided an electric outlet 13b, various switches 13c, etc in Fig. 1).
Yamamoto does not explicitly disclose, wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface in order to protect the operator interface as disclosed in para 0018 by Liebert.

Regarding claim 4, Yamamoto discloses wherein the plurality of handle members each have the same design (see Fig. 1).

Regarding claim 9, Yamamoto discloses a first plate member (see ‘front panel’ 13 in Fig. 1) that is coupled to the first side member (11) and recessed below a first plane defined by the first side member (see Fig. 1, wherein the front panel 13 is inserted from the inside of the front cover 11); and a second plate member (see ‘rear panel’ 17 in Fig. 2) that is coupled to the second side member (12) and recessed below a second plane defined by the second side member (see Fig. 2, wherein the rear panel 17 is inserted from the inside of the rear cover 12), wherein the first plate member (13) has a first recessed portion (see a recess 13a) residing in a different plane than a (see Fig. 1) and the second plate member has a second recessed portion (see outlet/round exhaust hole 17a) residing in a different plane than a remainder of the second plate member (see Fig. 2).

Regarding claim 10, Yamamoto discloses, further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see Fig. 3 and disclosed in para 0039 “The front panel 13 is attached within the frame of the front cover 11 to constitute the front face of the soundproof type engine generator 10”, wherein attachment between the members is inherently construed as the attachment by hinged connection as evidenced by US 20100319986 to Bleau in para 0063 “The face frame filler component 195 can be attached to the face frame 185 by various fasteners, such as bolts, screws, nails, or glue”).

Regarding claim 11, Yamamoto discloses, a portable welding system casing (see ‘outer shell of the soundproof type engine generator’ 10 in Fig. 1), comprising:
a wrapper (see annotated Fig. 1, wherein the wrapper is a combination of a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18 as seen in Fig. 1) including a front portion (15), a rear portion (16), a top portion (14) and a bottom portion (18) that collectively define a first perimeter edge (see annotated Fig. 1) and a second perimeter edge (see annotated Fig. 1) opposite the first perimeter edge (see Fig. 1, wherein the first perimeter edge is cover by front cover 11, and the second perimeter edge is covered by the rear cover 12 as seen in Fig. 1 and disclosed in para 0030 “Between the respectively placed front cover 11 and rear cover 12 are placed a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18”);
a first side member (see ‘front cover’ 11) with a first plurality of fastening lug portions (see ‘a pair of lugs’ 11b, 11c in Fig. 1 and see annotated Fig. 1) and an inner surface (see annotated Fig. 1) with a first recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the first perimeter edge of the wrapper (see Fig. 1);
a second side member (see ‘rear cover’ 12) with a second plurality of fastening lug portions (see ‘a pair of lugs’ 12 b, 12c in Fig. 1) and an inner surface (see annotated Fig. 1) with a second recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the second perimeter edge of the wrapper (see Fig. 1);
a plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1), each of the plurality of handle members (19a, 19b) coupled between a first fastening lug portion (11b) of the first plurality of fastening lug portions (11b, 11c) and a second fastening lug portion (12b) of the second plurality of fastening lug portions (12b, 12c) wherein:
at least one first handle member (19b) of the plurality of handle members extends across the front portion between a first section of the front portion and a second section of the front portion (see Fig. 1);
at least one second handle member (19a) of the plurality of handle members extends across the rear portion (see Fig. 1); and
at least two third handle members (81a, 81b) of the plurality of handle members extend across opposite ends of the top portion (see Fig. 1); and 
a first foot member (see ‘front end’ 18a4 in Fig. 8 and disclosed in para 0043 “The right end 18a4 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 15e of the right side cover 15 from outside”) coupled to the front portion (11) and the bottom portion (18); 
a second foot member (see ‘rear end’ 18a3 in Fig. 8 and disclosed in para 0043 “The left end 18a3 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 16a of the left side cover 16 from outside as shown in FIG. 10”) coupled to the rear portion (12) and the bottom portion (18); and
a user interface (see the front panel 13 is formed with a recess 13a in which can be provided an electric outlet 13b, various switches 13c, etc in Fig. 1).
Yamamoto does not explicitly disclose, the front portion is including a user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface in order to protect the operator interface as disclosed in para 0018 by Liebert.

Regarding claim 12, Yamamoto discloses a first plate member (see ‘front panel’ 13 in Fig. 1) that is coupled to the first side member (11) and recessed below a first plane defined by the first side member (see Fig. 1, wherein the front panel 13 is inserted from the inside of the front cover 11); and a second plate member (see ‘rear panel’ 17 in Fig. 2) that is coupled to the second side member (12) and recessed below a second plane defined by the second side member (see Fig. 2, wherein the rear panel 17 is inserted from the inside of the rear cover 12), wherein the first plate member (13) has a first recessed portion (see a recess 13a) residing in a different plane than a remainder of the first plate member (see Fig. 1) and the second plate member has a second recessed portion (see outlet/round exhaust hole 17a) residing in a different plane than a remainder of the second plate member (see Fig. 2).

Regarding claim 13, Yamamoto discloses, further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see Fig. 3 and disclosed in para 0039 “The front panel 13 is attached within the frame of the front cover 11 to constitute the front face of the soundproof type engine generator 10”, wherein attachment between the members is inherently construed as the attachment by hinged connection as evidenced by US 20100319986 to Bleau in para 0063 “The face frame filler component 195 can be attached to the face frame 185 by various fasteners, such as bolts, screws, nails, or glue”).

Regarding claim 14, Yamamoto discloses, wherein one handle member (81b) of the at least two third handle members is associated with the front portion of the wrapper and another handle (81a) of the at least two third handle members is associated with the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter about the wrapper (see Fig. 1).

Regarding claim 15, Yamamoto discloses, wherein the first section of the front portion (15) is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper (see Fig. 1); and outer surfaces of the at least one first handle member (81b) and the one handle member of the at least two third handle members provide a protective barrier for the front portion (15), wherein an outer edge of the protective barrier is also oriented at the angle with respect to the plane aligned with the bottom portion of the wrapper (see Fig. 1). 
Yamamoto does not explicitly disclose, the front portion is including a user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto wherein the third handle .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert), and in further view of US 20140374394 to Sigl (“Sigl”).

Regarding claim 5, Yamamoto in view of Liebert discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
	However, Yamamoto in view of Liebert does not explicitly disclose a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.
	Nonetheless, Sigl teaches, a center divider (see ‘center baffle’ 46 in Fig. 2) coupled to the top portion (see ‘top panel’ 14 in Fig. 1) and the bottom portion (see ‘base’ 42 in Fig. 2), the center divider (46) having a shape that conforms to the front (see ‘front panel’ 18 in Fig. 2), rear (see ‘rear panel’ 20 in Fig. 2), top and bottom portions (14, 42) so that the center divider (46) supports the front, rear, top and bottom portions (disclosed in para 0025 “The center baffle 46 may provide structural support to the welding power supply 10”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein a center divider coupled to the top portion and the (disclosed in para 0025 of Sigl).

Regarding claim 16, Yamamoto in view of Liebert discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 11.
	However, Yamamoto in view of Liebert does not explicitly disclose a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.
	Nonetheless, Sigl teaches, a center divider (see ‘center baffle’ 46 in Fig. 2) coupled to the top portion (see ‘top panel’ 14 in Fig. 1) and the bottom portion (see ‘base’ 42 in Fig. 2), the center divider (46) having a shape that conforms to the front (see ‘front panel’ 18 in Fig. 2), rear (see ‘rear panel’ 20 in Fig. 2), top and bottom portions (14, 42) so that the center divider (46) supports the front, rear, top and bottom portions (disclosed in para 0025 “The center baffle 46 may provide structural support to the welding power supply 10”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front, rear, top and bottom portions so that the center divider supports the front, rear, top and bottom portions taught and/or suggested by Sigl in order to provide the structural support to the welding case (disclosed in para 0025 of Sigl).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert), in further view of US 20140374394 to Sigl (“Sigl”), and in further view of US 20040084428 to Cigelske et al. (“Cigelske”).

Regarding claim 6, Yamamoto in view of Liebert and Sigl discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 5.
	However, Yamamoto in view of Liebert and Sigl does not explicitly disclose wherein the center divider includes a plurality of protrusions and the bottom portions includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.
	Nonetheless, Cigelske teaches, wherein the panel (see ‘rear panel’ 16 in Fig. 4) is fixed to the bottom portion (see ‘base’ 26 in Fig. 4) by a plurality of protrusions (see ‘a pair of ramps’ 60 in Fig. 4) of the panel (16) received in respective openings (see ‘snaps’ 42, wherein in snaps 42 comprises elongated holes 46 as seen in Fig. 2) in the bottom portion (26, and disclosed in para 0034 “the ramps 60 extend upwardly through elongated holes 46 in the snaps 42 to hold the base 26 in its position firmly to the rear panel 16”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto in view of Sigl wherein the center divider includes a plurality of protrusions and the bottom portions includes a plurality of openings configured to receive the (disclosed in para 0034 of Cigelske).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert), and in further view of US 20060157988 to Mazuka et al. (“Mazuka”).

Regarding claim 7, Yamamoto in view of Liebert discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
	However, Yamamoto in view of Liebert does not explicitly disclose, the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing.
	Nonetheless, Mazuka teaches, the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing (see ‘two handholds’ 36a, 36b in Fig. 15, and disclosed in para 0063 “When the engine generator 10 is upheld and transferred to a higher position, or plural number of the engine generators 10 are stacked one by one for storing in a storage, for example, the engine generator 10 is upheld by a user with one hand holding one of the handles 21a, 21b and with the other hand putting in one of the handholds 36a, 36b and 41a and grasping the neighborhood thereof”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the foot member on the bottom part of Yamamoto wherein the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing taught and/or suggested by Mazuka in order to stack the cases one by one for storing in a storage as disclosed in para 0063 by Mazuka.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert), and in further view of US 20050230936 to Van Horn et al. (“Van Horn”).

Regarding claim 8, Yamamoto in view of Liebert discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
However, Yamamoto in view of Liebert does not explicitly disclose, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion.
Nonetheless, Van Horn teaches, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion (see ‘main recess’ 27 in Fig. 8, wherein the top surface of lid 22 comprises an upwardly angled segment as seen in Fig. 8 to create the recess 27).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the top portion of Yamamoto wherein the top portion has an upwardly angled segment .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140374394 to Sigl (“Sigl”).

Regarding claim 20, Yamamoto further discloses, at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see Fig. 3 and disclosed in para 0039 “The front panel 13 is attached within the frame of the front cover 11 to constitute the front face of the soundproof type engine generator 10”, wherein attachment between the members is inherently construed as the attachment by hinged connection as evidenced by US 20100319986 to Bleau in para 0063 “The face frame filler component 195 can be attached to the face frame 185 by various fasteners, such as bolts, screws, nails, or glue”).
Yamamoto discloses all the limitations claimed in claim 17, however, Yamamoto does not explicitly disclose a center divider coupled to the wrapper portion, the center divider having a shape that conforms to a shape of the wrapper portion so that the center divider supports the wrapper portion.
	Nonetheless, Sigl teaches, a center divider (see ‘center baffle’ 46 in Fig. 2) coupled to the top portion (see ‘top panel’ 14 in Fig. 1) and the bottom portion (see ‘base’ 42 in Fig. 2), the center divider (46) having a shape that conforms to the front (see ‘front panel’ 18 in Fig. 2), rear (see ‘rear panel’ 20 in Fig. 2), top and bottom portions (14, 42) so that the center divider (46) supports the front, rear, top and bottom portions (disclosed in para 0025 “The center baffle 46 may provide structural support to the welding power supply 10”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front, rear, top and bottom portions so that the center divider supports the front, rear, top and bottom portions taught and/or suggested by Sigl in order to provide the structural support to the welding case (disclosed in para 0025 of Sigl).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10478912 B2/Application No. 14933214 (“14933214). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10478912 B2/Application No. 14933214 (“14933214), in view of US 20140042134 A1 to Liebert et al. (“Liebert).

Regarding claim 1, 14933214 discloses, a portable welding system casing (see claim 1), comprising:
a wrapper (see wrapper in claim 1) including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge (see claim 1);
a first side member (see first side member in claim 1) with a first plurality of fastening lug portions (see lug portions in claim 1) and an inner surface with a first recess that receives the first perimeter edge of the wrapper (see claim 1);
a second side member (see second side member in claim 1) with a second plurality of fastening lug portions and an inner surface with a second recess  that receives the second perimeter edge of the wrapper (see claim 1);
a plurality of handle members (see handle members in claim 1), each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions (see claim 1); and 
a first foot member coupled to the front portion and the bottom portion (see claim 1); and 
a second foot member coupled to the rear portion and the bottom portion (see claim 1).
However, 14933214 does not explicitly disclose, an additional handle member that is connected to the top portion of the wrapper and that extends perpendicular to each of the 
Nonetheless, Liebert teaches, an additional handle member (see lift handles 36) that is connected to the top portion of the portable welding system casing (see Fig. 9) and that extends perpendicular to each of the plurality of handle members (see bars 42, 26, 62, and 66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of 14933214 wherein an additional handle member that is connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members taught and/or suggested by Liebert in order to facilitate handling and transportation of the welding system (disclosed in para 0022 of Liebert).

Regarding claim 2, 14933214 discloses, wherein the plurality of handle members comprise:
a first handle member that extends across the front portion of the wrapper (see claim 5);
a second handle member  that extends across a first end of the top portion of the wrapper(see claim 5);
a third handle member that extends across a second end of the top portion of the wrapper, the first end being opposite the second end (see claim 5); and
a fourth handle member that extends across the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter around the wrapper (claim 5).

Regarding claim 3, 14933214 discloses, wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing (see claim 6).

Regarding claim 4, 14933214 discloses wherein the plurality of handle members each have the same design (see claim 7).

Regarding claim 5, 14933214 discloses further comprising:
a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion (see claim 8).

Regarding claim 6, 14933214 discloses wherein the center divider includes a plurality of protrusions and the bottom portion includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion (see claim 9).

Regarding claim 7, 14933214 discloses wherein the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and the second portable welding system casing (see claim 10).

Regarding claim 8, 14933214 discloses wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion (see claim 11).

Regarding claim 9, 14933214 discloses further comprising:
a first plate member that is coupled to the first side member and recessed below a first plane defined by the first side member (see claim 2); and
a second plate member that is coupled to the second side member and recessed below a second plane defined by the second side member (see claim 2), wherein the first plate member has a first recessed portion residing in a different plane than a remainder of the first plate member and the second plate member has a second recessed portion residing in a different plane than a remainder of the second plate member (see claim 4).

Regarding claim 10, 14933214 discloses further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and
a second hinged connection between the second plate member and the second side member (claim 3).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10478912 B2/Application No. 14933214 (“14933214).

Regarding claim 11, 14933214 discloses a portable welding system casing (claim 1), comprising:
a wrapper including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge (see claim 1);
a first side member with a first plurality of fastening lug portions and an inner surface (see claim 1);
a second side member with a second plurality of fastening lug portions and an inner surface that receives the second perimeter edge of the wrapper (see claim 1);
a plurality of handle members, each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions (see claim 1), wherein:
at least one first handle member of the plurality of handle members extends across the front portion between a first section of the front portion that includes a user interface and a second section of the front portion (see claim 5 and the user interface in claim 6);
at least one second handle member of the plurality of handle members extends across the rear portion (see claim 5); and
at least two third handle members of the plurality of handle members extend across opposite ends of the top portion (see claim 5);
a first foot member coupled to the front portion and the bottom portion (see claim 1); and
a second foot member coupled to the rear portion and the bottom portion (see claim 1).

Regarding claim 12, 14933214 discloses further comprising:	
a first plate member that is coupled to the first side member and recessed below a first plane defined by the first side member (see claim 2); and
a second plate member that is coupled to the second side member and recessed below a second plane defined by the second side member (see claim 2), wherein the first plate member has a first recessed portion residing in a different plane than a remainder of the first plate member and the second plate member has a second recessed portion residing in a different plane (see claim 4).

Regarding claim 13, 14933214 discloses further comprising at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see claim 3). 

Regarding claim 14, 14933214 discloses wherein one handle member of the at least two third handle members is associated with the front portion of the wrapper and another handle member of the at least two third handle members is associated with the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter about the wrapper (see claim 5).

Regarding claim 15, 14933214 discloses the first section of the front portion is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper (see claim 11); and outer surfaces of the at least one first handle member and the one handle member of the at least two third handle members provide a protective barrier for the user interface, wherein an outer edge of the protective barrier is also oriented at the angle with respect to the plane aligned with the bottom portion of the wrapper (claim 5). 

Regarding claim 16, 14933214 discloses a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front (see claim 8).

Regarding claim 17, 14933214 discloses a casing, comprising:	
a unitary wrapper portion configured to enclose one or more welding components (see claim 1); 
a first side member having:
an inner side that defines a first recess that receives a first perimeter edge of the unitary wrapper portion and an outer side opposite the inner side, wherein the inner side (see claim 1); and
a first plate member that is recessed below a first plane defined by the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member (see claim 2 and claim 4);
a second side member having:
an inner side that defines a second recess that receives a second perimeter edge of the unitary wrapper portion and an outer side opposite the inner side of the second side member (see claim 1); and
a second plate member that is recessed below a second plane defined by the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member (see claim 2 and claim 4); and
a plurality of handle members, each of the plurality of handle members coupled between (see claim 1).

Regarding claim 18, 14933214 discloses wherein the plurality of handle members extend away from the casing to provide a protective barrier, and wherein: a first handle member and a second handle member of the plurality of handle members extend across a rear portion of the unitary wrapper portion; a third handle member and a fourth handle member of the plurality of handle members extend across a front portion of the unitary wrapper portion (see claim 5).

Regarding claim 19, 14933214 discloses first and second foot members coupled to the wrapper portion, wherein the first handle member and the fourth handle member are disposed at a same vertical position relative to the first and second foot members (see claim 20).

Regarding claim 20, 14933214 discloses comprising at least one of: a first hinged connection between the first plate member and the first side member; a second hinged connection between the second plate member and the second side member (see claim 3); and a center divider coupled to the wrapper portion, the center divider having a shape that conforms to a shape of the wrapper portion so that the center divider supports the wrapper portion (see claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761